Digitally signed by
                                                                           Reporter of Decisions
                        Illinois Official Reports                          Reason: I attest to the
                                                                           accuracy and
                                                                           integrity of this
                                                                           document
                                Appellate Court                            Date: 2017.01.11
                                                                           09:43:03 -06'00'




                   People v. Simmons, 2016 IL App (1st) 131300



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            ANTOINE SIMMONS, Defendant-Appellant.



District & No.     First District, Fourth Division
                   Docket No. 1-13-1300



Filed              September 22, 2016
Rehearing denied   November 17, 2016



Decision Under     Appeal from the Circuit Court of Cook County, No. 07-CR-03703; the
Review             Hon. Thomas Joseph Hennelly, Judge, presiding.



Judgment           Affirmed in part and vacated in part; mittimus corrected.



Counsel on         Michael J. Pelletier, Alan D. Goldberg, and Therese Bissell, of State
Appeal             Appellate Defender’s Office, of Chicago, for appellant.

                   Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                   Michelle Katz, Janet C. Mahoney, and Tasha-Marie Kelly, Assistant
                   State’s Attorneys, of counsel), for the People.



Panel              PRESIDING JUSTICE ELLIS delivered the judgment of the court,
                   with opinion.
                   Justices McBride and Howse concurred in the judgment and opinion.
                                               OPINION

¶1       Defendant Antoine Simmons was convicted of first degree murder based on evidence that
     he shot and killed Larry Watkins at a stoplight at the corner of Garfield Boulevard and
     Michigan Avenue in Chicago. Three eyewitnesses, including the two passengers in Watkins’s
     car, identified defendant as the shooter. The State also presented evidence that a bullet found in
     Watkins’s body matched a bullet recovered in the shooting of Ellen Williams. Williams
     testified that defendant had shot her in the hand about a month before Watkins’s death.
¶2       Defendant appeals, raising seven issues: (1) that the State failed to prove him guilty beyond
     a reasonable doubt because the eyewitnesses’ identifications of him were unreliable; (2) that
     the trial court erred in denying his motion to suppress the identifications because the judge who
     saw defendant testify was not the same judge who ultimately denied the motion and the
     outcome of the motion rested on a credibility determination; (3) that the expert who testified
     that the bullets from the Watkins and Williams shootings matched failed to lay an adequate
     foundation for his opinion, rendering his testimony inadmissible; (4) that the evidence of the
     Williams shooting was inadmissible because the State failed to show that defendant was
     involved in that shooting and any probative value attributable to that evidence substantially
     outweighed the risk of unfair prejudice it carried; (5) that the prosecution made improper
     comments during closing arguments; (6) that the trial court failed to consider defendant’s
     rehabilitative potential when it sentenced defendant to natural life in prison; and (7) that three
     of the counts of murder of which he was convicted should be vacated pursuant to the one-act,
     one-crime doctrine.
¶3       We affirm defendant’s conviction and sentence. Defendant was proven guilty beyond a
     reasonable doubt, where the three eyewitnesses’ identifications of defendant as the shooter
     bore sufficient indicia of reliability and were corroborated by firearms evidence linking
     defendant to the crime. Defendant cannot claim that the trial court erred in ruling on his motion
     to suppress after reviewing a transcript, where that was the course of action his attorney
     suggested the trial court take. The trial court did not abuse its discretion in admitting the
     testimony of the State’s firearms identification expert where the deficiencies in his testimony
     merely affected its weight, not its admissibility. Nor did the court err in admitting evidence of
     the Williams shooting where Williams, who knew defendant, identified him as the shooter and
     the evidence of the other shooting was significantly probative of defendant’s identity. We also
     find that the prosecutor’s remarks in closing arguments, though improper, did not prejudice
     defendant’s right to a fair trial. Finally, we find that the trial court considered proper factors in
     sentencing defendant to natural life in prison and decline to reweigh the sentencing factors
     considered by the court.
¶4       We agree with defendant that three of his counts of murder must be vacated because they
     arose out of the same act. We direct the clerk to issue a corrected mittimus with only one count
     of first degree murder.




                                                   -2-
¶5                                          I. BACKGROUND
¶6                                A. Motion to Suppress Identifications
¶7         Prior to trial, defendant moved to suppress lineup identifications of him as the shooter,
       arguing both that the police improperly showed him to witnesses before conducting the lineups
       and that the compositions of the lineups were suggestive.
¶8         The hearing on the motion was conducted over the course of two dates. Judge Laws
       presided over the hearing on the first date.
¶9         On the first hearing date, defendant testified that the police took him to Area 1 police
       headquarters on the evening January 11, 2007. At the time, defendant was in a wheelchair
       because he had “just [been] shot” and could not walk.
¶ 10       Defendant testified that, when he arrived at Area 1, the officers left him in the back of the
       squad car in the parking lot. Another squad car pulled up next to defendant and shined a
       spotlight on defendant. Defendant testified that he tried to duck down, but the detective in the
       squad car made him raise his head into the light.
¶ 11       Defendant testified that he saw two people in the other car with a police officer. He said
       that he heard one of these people say, “I’m Blackstone. You the one that killed my man.” The
       two men in the car then got out and approached defendant. One of the men said, “I’m
       Blackstone. I’m gonna kill you.” Defendant testified that he believed “Blackstone” was a
       reference to a gang, but defendant did not know either man.
¶ 12       Defendant said that the officers in his squad car retrieved his wheelchair from the trunk and
       brought him into the police station. The officers took him to the bathroom, where he again saw
       one of the two men who had confronted him in the parking lot.
¶ 13       Defendant testified that the police put him in a lineup with four other people. The
       detectives took defendant’s wheelchair from him and made him lean against the person next to
       him in the lineup. Defendant testified that, during the lineup, he heard one of the detectives say,
       “Hurry up. We ain’t got time for this bullshit. Hurry up. Pick him up. You wasting our time,”
       and “That’s him. Antoine Simmons, guy number four, right there. Pick him out.” Defendant
       testified that the detective also told another witness to pick him out of the lineup, saying,
       “That’s the guy right there who killed your friend, Walker.”
¶ 14       Defendant acknowledged that, in a picture of the lineup, he was seated. But he said that
       photograph was taken after the witnesses had picked him out.
¶ 15       Defendant testified that he had been convicted of four prior felonies: aggravated discharge
       of a firearm, two separate attempted murders, and escape.
¶ 16       After defendant testified, the parties agreed to continue the hearing so that defense counsel
       could locate another witness. The hearing was continued several times at defense counsel’s
       request.
¶ 17       Eventually, the case was reassigned to Judge Hennelly. Defense counsel explained to
       Judge Hennelly that defendant had three cases pending and said, “The elected matter is a
       homicide in which we started a motion with Judge Laws. What I suggest to the Court is if this
       court could read the transcript from what we’ve heard already.” The court replied, “Sure. I’m
       glad to do that.” The parties agreed to continue the hearing again.
¶ 18       After one more continuance, the hearing resumed before Judge Hennelly. Judge Hennelly
       indicated that he had read the transcript of defendant’s testimony, summarized defendant’s


                                                    -3-
       testimony, and asked defense counsel if the summary was accurate. Defense counsel said that
       it was and rested defendant’s case.
¶ 19       The State called Detective Brian Lutzow, who testified that he conducted the lineup on
       January 11, 2007. Lutzow said that defendant was in a wheelchair when they picked him up
       from Cook County jail.
¶ 20       When Lutzow set up the lineup, he put defendant in a chair and brought him another chair
       so that he could put his feet up. Lutzow testified that the other participants in the lineup were
       also seated. Lutzow said that he kept the three witnesses who viewed the lineup separate from
       one another before and after they viewed it.
¶ 21       Lutzow denied displaying defendant before the witnesses in the parking lot of the police
       station. He also denied bringing defendant to the bathroom in front of any of the witnesses or
       instructing any of the witnesses to identify defendant.
¶ 22       The parties stipulated that, in a report prepared by Detective John Foster regarding the
       lineup, Foster said that the lineup participants were told “to approach the one-way mirror and
       perform facing movements so that both side[ ] profile[s] and full face position could be
       viewed.”
¶ 23       The court reserved its ruling for a later date, at which time the court denied defendant’s
       motion. The court explained:
                   “I am faced with the situation where I have to juxtapose and judge the testimony of
               the defendant, who has been proven to be a convicted felon, against the testimony of a
               Chicago Police Officer, which I found came in un-rebutted and uncontradicted.
                   Therefore, *** having reviewed [the defendant’s] testimony, along with that of the
               detective, and the allegation that [defendant has] made, *** I choose to believe the
               testimony of the police detective.
                   And the [defendant’s] factual allegations I find to be without merit, and I frankly do
               not believe that factual allegations that [he has] made in [his] motion ***.”

¶ 24                                              B. Trial
¶ 25        Karl Stevens and Jeffon Henson, two friends of the decedent, Larry Watkins, testified
       regarding the shooting.
¶ 26        On the evening of December 27, 2006, Stevens, Henson, and Watkins went to a liquor store
       and purchased champagne and small cigars to roll “blunts”—cigar rolling papers filled with
       marijuana. Stevens testified that he and Watkins had smoked two blunts that morning, and
       Henson testified that he had smoked marijuana earlier that day. Both Stevens and Henson
       denied being under the influence of marijuana at the time they went to the liquor store,
       however.
¶ 27        Watkins, Stevens, and Henson stopped at Watkins’s house, picked up marijuana, and left in
       Watkins’s car. Watkins drove, Stevens sat in the front passenger’s seat, and Henson sat in the
       middle of the backseat.
¶ 28        The trio drove east along Garfield Boulevard (which is also known as 55th Street),
       stopping at a red light at the intersection of Garfield Boulevard and Wells Street. Stevens
       testified that he noticed a bright red Grand Am with “big rims,” the number “22” on the side of
       it, and “some type of diamond shape over *** the vent” in the parking lot of a gas station on the
       corner. Stevens testified that, when the light turned green, the red car quickly pulled out of the

                                                   -4-
       gas station and cut off the cars waiting at the light. At that point, Stevens did not get a good
       look at the driver of the red car, but he could tell the driver was a man. Stevens testified that, at
       the light at Garfield Boulevard and Wells Street, Watkins’s car was first in line in the lane
       adjacent to the right-turn lane.
¶ 29        Henson also testified that he saw the red car come out of the gas station at Garfield
       Boulevard and Wells Street. He testified that he was able to see the driver, whom he identified
       as defendant, at that point. Henson testified that Watkins’s car was waiting behind another car
       at the light, in the lane adjacent to the right-turn lane.
¶ 30        Watkins, Stevens, and Henson continued driving east. They caught up to the red car at the
       intersection of Garfield Boulevard and State Street, where they stopped at another red light.
       Stevens testified that, at that point, the red car was on their left. Stevens said that he saw the
       driver, whom he identified as defendant, and a woman in the front passenger’s seat of the red
       car. Stevens testified that nothing was blocking his view of defendant and the streetlights were
       working that night. There were no lights on in the red car.
¶ 31        Henson testified that, when he, Stevens, and Watkins reached the State Street stoplight, the
       red car was on the right side of Watkins’s car. Henson testified that he was lying across the
       backseat of Watkins’s car with his back against the inside of the rear passenger-side door.
       Henson testified that he was able to see defendant in the red car again. He testified that nothing
       blocked his view of defendant and that the streetlights were working. He acknowledged that
       there were no lights on in the red car.
¶ 32        When the light at State Street turned green, Watkins, Stevens, and Henson began to drive
       again. They stopped for a third time at the light at Garfield Boulevard and Michigan Avenue,
       where they were again near the red car.
¶ 33        Stevens testified that the red car was on the left side of Watkins’s car. Stevens testified that
       the music in the car was very loud. Stevens said that Watkins bumped him, trying to get his
       attention. Stevens reached to turn the music down, when he glanced to his left and saw the
       driver of the red car reaching toward Watkins’s car with an object in his hand. Stevens saw a
       “flash” and felt Watkins lean on him. The car began to move forward, and Stevens tried to steer
       it. Stevens crashed the car into two parked cars, when Henson was able to reach into the front
       seat and put the car in park. Stevens jumped out of the car and ran to a nearby McDonald’s,
       where he yelled for someone to call 911.
¶ 34        Henson testified that, when he, Stevens, and Watkins reached the Michigan Avenue
       stoplight, the red car was to their left. Henson saw the woman in the red car lean back and the
       passenger-side window of the red car roll down. Henson said that he tapped Watkins in order
       to get his attention because he thought that defendant was trying to speak to Watkins. Henson
       testified that he heard a shot but did not see a gun. When the shot went off, Henson ducked. He
       did not see defendant at that point.
¶ 35        Henson estimated that he remained ducked in the backseat for “a good minute.” When he
       sat up, Watkins was slumped over and his foot was still on the gas. Henson testified that
       Stevens grabbed the wheel of the car and turned it, smashing into several cars. The crash
       caused the car to stop, when Henson reached over, pulled Watkins’s foot off the gas, and put
       the car in park.




                                                     -5-
¶ 36       Henson testified that he did not remember telling an assistant State’s Attorney (ASA) that
       he saw defendant fire a handgun. He maintained that he did not see defendant with a gun at
       Garfield Boulevard and Michigan Avenue.
¶ 37       Stevens and Henson testified that they went to the police station on January 11, 2007, and
       separately viewed a lineup. They both testified that they identified defendant. Henson testified
       that, when the lineup participants entered, he noticed that one of them had difficulty walking.
       He also testified that, after the lineups, he saw defendant sitting in the back of a police car in
       the parking lot of the station. He acknowledged that the police shined a light on defendant in
       the parking lot.
¶ 38       Stevens testified that he had four felony convictions: a conviction for armed robbery in
       2009, two convictions for delivery of cannabis in 2003 and 2005, and a conviction in 2005 for
       giving false information to the police. Stevens had also been convicted of a misdemeanor
       cannabis offense in 2007. He also had several misdemeanor charges made against him since
       Watkins’s death, which were dismissed. Stevens testified that the State had never offered to
       dismiss any of charges against him, or offered him any other deals, in exchange for his
       testimony. Nor did the State make any threats in order to secure his testimony.
¶ 39       Henson testified that he had felony convictions for possession of a stolen motor vehicle in
       2005, delivery of cannabis in 2007, and attempted burglary in 2011. He had also been
       convicted of several misdemeanors and had several misdemeanor charges dismissed following
       the shooting. Henson also testified that the State had not offered him any deals in exchange for
       his testimony in this case.
¶ 40       The parties stipulated that, at an earlier hearing, Henson testified that Stevens smoked
       another blunt before the shooting and that he believed that Stevens was under the influence of
       marijuana at the time of the shooting. And the parties stipulated that, when Henson arrived at
       the police station to view the lineup, a detective told him that they had “the possible guy who
       shot” Watkins.
¶ 41       Michael Smith also testified regarding the shooting. Smith said that, around 8:45 p.m. on
       December 27, 2006, he was driving east on Garfield Boulevard to drop off his friend. At the
       stoplight at the intersection of Garfield Boulevard and Wells Street, Smith saw a red Grand
       Prix with “nice wheels” cut him off as the light turned green. Smith identified a photograph of
       the red car—the same photograph that Stevens and Henson had identified as the red car
       defendant was driving. Smith testified that, at that time, he was in the lane adjacent to the right
       turn lane and was the first car in line at the light.
¶ 42       Smith testified that he recognized a black car two lanes to his left and two cars back that he
       recognized as Watkins’s. Smith knew Watkins’s face from the neighborhood but had no
       relationship with him. Smith also recognized Stevens and Henson from the neighborhood but
       did not know them personally.
¶ 43       Smith saw the driver at that point, and he identified defendant as the driver. Smith also
       noticed a woman in the front passenger’s seat.
¶ 44       Smith said that, as he continued east on Garfield Boulevard, he lost sight of the red car
       because it was speeding. A few blocks east from Garfield Boulevard and Wells Street, Smith
       saw the car again. It was pulled alongside Watkins’s car, moving slowly. Smith testified that
       the front passenger-side window of the red car was rolled down. He could not tell what the
       people in the cars were doing; he said they were “just rolling real slow.”


                                                    -6-
¶ 45        Smith testified that, because the two cars were moving so slowly side-by-side, the other
       traffic began to go around them in the third lane. Smith also drove around the red car and black
       car.
¶ 46        Smith said that after he passed them, he heard a “pop” noise. He looked in his rearview
       mirror and saw the black car swerve and hit a parked car. The red car sped away, passed Smith,
       and turned south onto Martin Luther King Drive.
¶ 47        Smith dropped off his friend, and on his way home, he passed the location where he had
       heard the pop. He saw yellow police tape, stopped, and told the police what he had seen.
¶ 48        Smith testified that, on January 4, 2007, the police showed him a photo array, from which
       Smith picked defendant’s picture. On January 11, 2007, Smith viewed an in-person lineup at
       the police station and again selected defendant as the driver of the red car.
¶ 49        Detective Lutzow went to the scene of the shooting around 9 p.m. on December 27, 2006.
       He spoke to Stevens, Henson, and Smith at the scene. Lutzow testified that they described
       defendant’s car as a “Grand Prix, 22 inch rims with dents, 22 decals near the front wheels, and
       red in color, red or maroon.” Lutzow also testified that Henson and Smith simply described the
       driver of the red car as “a male black” and that Stevens described the driver as “a male black
       with a clean look, clean hair.” They described the passenger of the red car as “a female black
       [with] long hair.” Lutzow did not include the description of the driver having “clean hair” in
       his reports.
¶ 50        Lutzow testified that he searched a Chicago police department database using the
       description of the red car he had received from the three eyewitnesses and obtained
       information on a vehicle matching that description. Lutzow sent out the vehicle’s information
       in a citywide broadcast to other police officers.
¶ 51        Lutzow testified that, the next day, he heard that the red car had been recovered. He
       received a picture of the car that had been recovered and showed it to Stevens, Henson, and
       Smith. All three identified the photograph as a picture of the red car they had seen on
       December 27, 2006.
¶ 52        Lutzow testified that he also received a name in connection with the red car. Using that
       name, Lutzow compiled a photo array that he showed to Smith. Lutzow testified that Smith
       picked out defendant’s picture from the array.
¶ 53        The medical examiner who performed Watkins’s autopsy testified that his cause of death
       was a gunshot wound to the face. The wound to Watkins’s face was irregular, which suggested
       that the bullet likely hit something, such as a window, before hitting him. The medical
       examiner uncovered a bullet lodged in Watkins’s brain, which was sent to the Illinois State
       Police for testing.
¶ 54        The State introduced its other-crime evidence via two witnesses: Ellen Williams and
       Officer Ricky Thompson. Williams testified that she knew defendant through the father of her
       children, Abdulah Ali. Williams testified that, around 1 a.m. on November 14, 2006, she was
       in front of her friend’s home at 8238 South Paulina Street in Chicago. Defendant pulled up in a
       “dark colored car” and spoke to Williams. Williams testified that she and defendant exchanged
       “very [harsh] words,” then defendant drove away.
¶ 55        Williams testified that, five to seven minutes later, defendant emerged from an alley two
       houses down with a gun. She also said that defendant was “five feet” from her. On



                                                  -7-
       cross-examination, she testified that defendant could have been six or seven feet from her. She
       also testified that she could see it was defendant because the streetlights were illuminated.
¶ 56       According to Williams, defendant yelled something at her and fired the gun. Williams tried
       to run into the house and noticed that her fingers were bleeding. She did not see where
       defendant went after he fired the shots. She also said that defendant fired “[m]aybe three” shots
       at her but that she was not sure.
¶ 57       Williams identified photographs of the front stoop of her friend’s house. Those
       photographs show that the front door to the house was recessed slightly, so that a brick wall
       blocks the view of the stoop from the alley. On redirect examination, Williams testified that
       she was not on the stoop when defendant shot at her; she testified that she was in front of the
       house. She added that nothing blocked her view of defendant when he emerged from the alley.
       The photographs showed no blood on the sidewalk in front of the house.
¶ 58       Williams called the police and paramedics, who took her to the hospital. She was treated
       for the graze wound to her fingers. While at the hospital, a police officer discovered a bullet in
       Williams’s jacket.
¶ 59       Williams testified that she told the police that defendant had shot her. She also identified
       defendant in a photo array.
¶ 60       On cross-examination, Williams testified that Ali had been incarcerated shortly before
       November 14, 2006. She denied blaming defendant for Ali’s incarceration and testified that
       Ali did not shoot one of defendant’s friends. She also testified that she did not know whether
       defendant yelled, “I had your baby’s daddy locked up,” when he pulled up in his car.
¶ 61       The parties stipulated that Williams had been convicted of felony manufacturing or
       delivery of a controlled substance in 1997. They also stipulated that Williams told a detective
       that she believed that defendant “had something to do with her boyfriend *** getting arrested”
       and that she heard defendant fire one or two shots at her.
¶ 62       Officer Thompson testified that he responded to the Williams shooting on November 14,
       2006. He testified that Williams said that the car defendant had pulled up in was a black
       Chrysler and that defendant said, “I had your baby’s daddy locked up.” He testified that his
       partner found a bullet in Williams’s jacket at the hospital. That bullet was sent to the Illinois
       State Police for testing.
¶ 63       Brian Mayland, a forensic scientist specializing in firearms identification with the Illinois
       State Police was permitted, over defendant’s objection, to testify as an expert in firearms and
       tool mark identification. Mayland testified that, when comparing two bullets to determine if
       they were fired from the same gun, he used a comparison microscope that allowed him to
       simultaneously view the two bullets side-by-side. Mayland testified that, in comparing bullets
       or cartridge casings, he “look[ed] at the marks left behind as a result of the firing process.” He
       testified that gun barrels have irregularities from the manufacturing process and from “tool
       wear” that leave “imperfections *** on the bullet or cartridge case as a result of having been
       fired from a gun.”
¶ 64       Mayland testified that “[c]lass characteristics are generally things that are measurable and
       determined prior to an item being manufactured.” Class characteristics include the number of
       lands and grooves left on a bullet, as well as the direction in which those lands and grooves
       twist. By contrast, he said, “individual characteristics *** are those marks left behind by the
       imperfection[s] in the firearm.”


                                                   -8-
¶ 65       Mayland was assigned to compare the bullet found in Watkins’s brain to the bullet found in
       Williams’s jacket. The Watkins bullet was either a 10-millimeter or .40-caliber; Mayland
       could not tell which because he did not have a cartridge case with which he could associate it.
       He also determined that its class characteristics were six lands and grooves with a right-hand
       twist.
¶ 66       The Williams bullet had been examined by a different examiner before Mayland looked at
       it. Mayland testified that the other examiner’s notes indicated that it had the same class
       characteristics as the Watkins bullet. He did not specify what those class characteristics were.
¶ 67       Mayland testified that he then examined the Watkins bullet and the Williams bullet under a
       comparison microscope. Mayland testified that, using the microscope, he “could compare the
       marks on the bullets.” He opined that the bullets were fired from the same gun. Defense
       counsel objected to that opinion, stating that it lacked foundation. The trial court overruled the
       objection.
¶ 68       On cross-examination, Mayland testified that he could not say whether two bullets came
       from the same gun based solely on the class characteristics. He testified that the individual
       characteristics left on a bullet signify the firearm it came from.
¶ 69       Mayland acknowledged that both of the bullets in this case were deformed. And he
       acknowledged that he did not have a gun to which he could compare the bullets. Mayland said
       that he would have “prefer[red]” to have a gun so he could fire test bullets that he could
       compare to the fired bullets.
¶ 70       Mayland testified that his opinion was “subjective” and that the Illinois State Police had no
       “standards” or “statistical basis that [he] used to reach [his] conclusion[ ].” He testified that he
       simply looked for “sufficient agreement,” which was “a subjective analysis based on the
       examiner’s opinion.”
¶ 71       When defense counsel probed further into the basis for Mayland’s opinion, the following
       colloquy occurred:
                   “Q. Now, you based your determination on sufficient agreement, right?
                   A. Correct, based on my training and experience and looking at the evidence
               through the comparison microscope, yes, I determined that the agreement that I
               observed was more than any agreement I had ever seen between two bullets fired from
               two different guns, and it was consistent with the agreement I’ve seen in bullets fired in
               the same gun.
                   Q. Okay, what was the agreement?
                   A. There were imperfection [sic] in the bullet that left stria marks behind on the
               bullet.
                   Q. Okay, stria marks means lines, correct?
                   A. Correct.
                   Q. And what were they?
                   A. I’m not sure I understand your question.
                   Q. What were those striated lines that you’re saying matched?
                   A. Again they were striated lines present on the surface of the bullet.
                   Q. Can you tell us what they were?
                   A. They were lines on a bullet.

                                                    -9-
                    Q. Can you tell us what the width was?
                    A. No, ma’am.
                    Q. Can you tell us what the length was?
                    A. No, ma’am.
                    Q. Can you tell us if there were imperfections in the lines?
                    A. No, I cannot.
                                                     ***
                    Q. You’re not saying it was your opinion that both of these bullets were fired in the
                same firearm to the exclusion of all other firearms, are you, sir?
                    A. No, I am not.”
¶ 72        Mayland acknowledged that there had been criticism of the “sufficient agreement”
       standard and calls for “a firmer statistical basis” for firearms examination. He also testified that
       other firearms examiners used a method called “consecutive matching stria,” which use data
       regarding the imperfections of a bullet “to form a numerical criteria to determine how many of
       those [imperfections] would need to lineup [sic] in order to have a match.” But, he said, the
       Illinois State Police did not use the consecutive matching stria method. Mayland testified that
       the “sufficient agreement” standard was commonly accepted in the field of firearms and tool
       mark identification. The consecutive matching stria method, on the other hand, was not
       commonly accepted. He recognized that the consecutive matching stria method appeared to be
       “more objective” than the standard he applied.
¶ 73        Outside the presence of the jury, defense counsel moved to strike Mayland’s testimony
       based on a lack of foundation for his opinion. Citing People v. Safford, 392 Ill. App. 3d 212
       (2009), defense counsel noted that Mayland was unable to state the basis for his opinion so that
       the jurors “could evaluate for themselves what the agreement between the two bullets [was].”
       The court denied the motion, noting that Safford dealt with fingerprint comparison and that
       Mayland “testified consistently with the generally accepted scientific procedures that are
       currently *** accepted in the scientific community.” The court added that defense counsel was
       free to point out the deficiencies in Mayland’s opinion during closing arguments.
¶ 74        Defendant called paramedic Jerry Williams, who testified that, around 1 a.m. on November
       14, 2006, he spoke with Ellen Williams at 8238 South Paulina Street. She told him that she
       heard three gunshots, and he described her as “somewhat uncooperative.”
¶ 75        In her closing argument, defense counsel argued that the jury should not credit Mayland’s
       opinion that the Watkins bullet and the Williams bullet were fired from the same gun. Counsel
       argued that Mayland simply “eyeball[ed]” the two bullets and could not define “sufficient
       agreement” when pressed. Counsel also argued:
                    “Sufficient agreement. What is it? Tell us about those marks. What matched? I
                can’t.
                    Did he tell you where on the bullet those marks were? Did he tell you what matched
                up? Did he tell you how many things matched up? Did he describe those microscopic
                marks to you? Or is he just asking you to take his word for it? That’s up to you. That’s
                up to you to decide if you’re going to take his word for it.
                                                     ***



                                                    - 10 -
                    Okay. We have firearms that are mass manufactured, ladies and gentlemen. He’s
                saying there’s a uniqueness in microscopic markings that he can’t tell you what they
                are. He can’t tell you what the matches are.”
       Counsel also noted that Mayland did not have a firearm to fire test bullets from and that the
       consecutive matching stria method of firearm identification was more reliable.
¶ 76       In her rebuttal closing argument, the prosecutor urged the jury to credit Mayland’s opinion.
       She argued that Mayland “actually said that he’s never seen as much agreement in any of his
       analyses than on these two bullets.” Defense counsel objected to that comment, but the trial
       court overruled that objection. The prosecutor also argued that the consecutive matching stria
       method was “not accepted,” that “[n]obody follows it,” and that no laboratories followed it
       “because it’s not accurate.” Defense counsel objected to these remarks, and the trial court
       overruled her objections. But the court also instructed the jury to disregard any arguments that
       were not supported by the evidence.
¶ 77       During their deliberations, the jurors sent out two notes. One asked for transcripts of
       Stevens’s and Smith’s testimony and for information about the woman in defendant’s car. The
       court provided the transcripts and told the jurors that they had heard all of the evidence. The
       second note, sent out about two hours later, read, “The jury currently stands at: Ten guilty, one
       not guilty, and one undecided.” It did not say that the jury was deadlocked. The court
       instructed the jurors to continue deliberating. Two hours later, the jury returned a verdict of
       guilty on the first degree murder charges. The jury also found that defendant personally
       discharged the firearm that proximately caused Watkins’s death.
¶ 78       After the verdict, defendant told the court that he wanted to fire his appointed counsel
       because of her performance and because his family was trying to hire a private attorney. A
       private attorney took over the case and filed a posttrial motion, which the trial court denied.
¶ 79       At sentencing, the State presented evidence that defendant was convicted of false
       impersonation of a police officer in 2010, attempted murder in 2000, aggravated discharge of a
       firearm in 1999, and escape in 1998. With respect to the aggravated-discharge case, a police
       officer testified that he saw defendant pull a gun out of his waistband and fire it on a public
       street. The State also presented certified copies of defendant’s three convictions for possession
       of a controlled substance.
¶ 80       The State also introduced evidence of defendant’s misconduct while he was incarcerated
       through the testimony of officers from the Illinois Department of Corrections and the Cook
       County jail.
¶ 81       Defendant testified at the sentencing hearing. Defendant testified that he joined the Black
       Disciples gang when he was 15 years old and quit the gang when he was 21 years old.
       Defendant testified that he left because his friends and brother had been murdered because of
       their gang membership. Defendant said he tried to obtain his GED but was incarcerated before
       he could complete it. Defendant said that the problems he had experienced while in custody
       were due to the animosity that other inmates and guards held against him.
¶ 82       Defendant’s mother testified that, before he was incarcerated, he was a good father to his
       children. She also testified that defendant was “[v]ery smart” as a child and enrolled in a
       program for academically gifted students.
¶ 83       In sentencing defendant, the court gave “little or no weight to” the testimony of the
       correctional officers concerning defendant’s behavior in jail. But the court emphasized the


                                                  - 11 -
       facts of Watkins’s murder and defendant’s prior convictions. The court noted that defendant
       appeared to kill Watkins for no reason; it “was a crime of whim.” The court interpreted this to
       mean that “defendant is a person who would kill at any time, at any place.” The court also
       noted defendant’s prior offenses, which involved the use of a firearm. The court found that
       defendant had “a predilection for violence with handguns” and was “beyond redemption [and]
       without any hope of rehabilitation.” The court added that it considered the presentence
       investigation report (PSI), the aggravation and mitigation evidence presented by the parties,
       the statutory aggravating and mitigating factors, the financial impact of incarceration, and the
       parties’ arguments.
¶ 84       The court sentenced defendant to 100 years’ incarceration for first degree murder and to
       natural-life imprisonment for the sentencing enhancement related to defendant’s use of a
       firearm. Defendant appeals.

¶ 85                                           II. ANALYSIS
¶ 86                                        A. Reasonable Doubt
¶ 87        Defendant first argues that the State failed to prove him guilty beyond a reasonable doubt
       because the identification testimony that the State relied on was unreliable. In assessing the
       sufficiency of the evidence, we determine whether a rational trier of fact, viewing the evidence
       in the light most favorable to the State, could have found the essential elements of the crime
       beyond a reasonable doubt. People v. Ross, 229 Ill. 2d 255, 272 (2008). We will not substitute
       our judgment for that of the trier of fact with regard to the credibility of witnesses, the weight
       to be given to each witness’s testimony, or the reasonable inferences to be drawn from the
       evidence. Id. A defendant’s conviction will not be set aside unless the evidence is so
       improbable or unsatisfactory that it creates a reasonable doubt as to his guilt. People v.
       Siguenza-Brito, 235 Ill. 2d 213, 225 (2009).
¶ 88        The prosecution has the burden of proving beyond a reasonable doubt the identity of the
       person who committed the crime. 720 ILCS 5/3-1 (West 2012); People v. Slim, 127 Ill. 2d 302,
       307 (1989). An identification of the accused by one credible witness may be sufficient to
       sustain a conviction. Slim, 127 Ill. 2d at 307. Conversely, an identification will not be deemed
       sufficient to support a conviction if it is vague or doubtful. People v. Tatum, 389 Ill. App. 3d
656, 661 (2009). The reliability of a witness’s identification is a question for the trier of fact.
       In re Keith C., 378 Ill. App. 3d 252, 258 (2007).
¶ 89        In assessing identification testimony, our courts have looked to the factors set out by the
       United States Supreme Court in Neil v. Biggers, 409 U.S. 188, 199-200 (1972). In Biggers, the
       Court held that circumstances to be considered in evaluating an identification include (1) the
       opportunity the witness had to view the criminal at the time of the crime, (2) the witness’s
       degree of attention, (3) the accuracy of the witness’s prior description of the criminal, (4) the
       level of certainty demonstrated by the witness at the identification confrontation, and (5) the
       length of time between the crime and the identification. Id.; Slim, 127 Ill. 2d at 307-08. Our
       courts also consider whether the witness was acquainted with the suspect before the crime and
       whether there was any pressure on the witness to make an identification. People v. Brooks, 187
Ill. 2d 91, 130 (1999); People v. Bryant, 94 Ill. 2d 514, 521 (1983). No single factor is
       dispositive; the identification’s reliability is based on the totality of the circumstances.
       Biggers, 409 U.S. at 199. We address each of these factors in turn.


                                                   - 12 -
¶ 90       With regard to the witnesses’ opportunities to view the offender, Henson and Smith both
       testified that they were able to see that defendant was driving the red car when he pulled out of
       the gas station at Garfield Boulevard and Wells Street. Stevens testified that he was able to see
       defendant for the first time at the intersection of Garfield Boulevard and State Street. They
       testified that nothing obstructed their view of defendant’s face. And although it was dark
       outside, the streetlights were illuminated, which enabled them to see defendant’s face.
¶ 91       Defendant argues that their opportunity to view the offender was undermined by the fact
       that their testimony conflicted regarding the position of the various cars at the Garfield
       Boulevard and Wells Street stoplight. We agree that the witnesses were inconsistent in
       recounting where Watkins’s and Smith’s cars were located at that point. We would first note
       that the testimony indicated that defendant’s car changed lanes at various times during this
       window of time, but the critical point is that it was the jury’s duty to consider and resolve any
       inconsistencies in the testimony. See People v. Sutherland, 223 Ill. 2d 187, 242 (2006) (“The
       weight to be given the witnesses’ testimony, the credibility of the witnesses, resolution of
       inconsistencies and conflicts in the evidence, and reasonable inferences to be drawn from the
       testimony are the responsibility of the trier of fact.”). Moreover, none of the witnesses were
       inconsistent with respect to the locations of the cars at the time of the shooting. And the
       witnesses were generally consistent in their description of the events of that night. They are not
       so hopelessly contradictory that the jury would have been unreasonable in crediting them.
¶ 92       With respect to the second factor—the witnesses’ degree of attention—Stevens, Henson,
       and Smith all said that their attention had been drawn to the red car at the intersection of
       Garfield Boulevard and Wells Street. Nothing indicates that any of them were distracted as
       they drove east and continued to see defendant’s car among the traffic.
¶ 93       Defendant argues that there was evidence that Stevens and Henson were under the
       influence of marijuana at the time of the shooting. While there was such evidence, both
       Stevens and Henson denied being under the influence. This conflict in the testimony was the
       jury’s responsibility to resolve. Id.
¶ 94       Defendant also argues that the witnesses indicated that their attention was more drawn to
       the red car than to the driver of the red car. He notes that each of the witnesses described the red
       car in greater detail than they described the shooter. While that may be true, the jury could also
       rationally conclude that the fact that each witness was so drawn to observing defendant’s car
       meant that they were more likely to pay attention to the driver of that car than any other cars on
       the road. Viewing the evidence in the light most favorable to the State, we cannot say that the
       evidence showed that the witnesses failed to pay attention to the driver.
¶ 95       As to the third factor—the witnesses’ prior identifications—defendant notes, and we agree,
       that the witnesses’ descriptions of the shooter were fairly generic. Because the witnesses did
       not describe the shooter in detail, we consider this factor as weighing slightly against the State.
¶ 96       As to the fourth factor—the level of certainty displayed by the witnesses—none of the
       evidence suggested that the witnesses displayed any hesitancy when identifying defendant.
       But defendant argues that studies show that “there are low correlations between [a] witness’s
       confidence and the accuracy of her identification.” People v. Allen, 376 Ill. App. 3d 511, 524
       (2007). While that may be true, a low correlation between confidence and accuracy does not
       necessarily mean that a witness’s confidence should play no role in our analysis. Certainly,
       none of the witnesses wavered or displayed a lack of confidence that would undermine their
       identifications. Nor did defendant present any expert testimony or other evidence in the trial

                                                    - 13 -
        court to suggest that this factor should be disregarded. See People v. Tomei, 2013 IL App (1st)
112632, ¶ 56 (“Since defendant did not present expert testimony [on eyewitness
        identifications], we do not find defendant’s argument persuasive that *** the witness’s level of
        certainty[ ] should be given little weight.”). This factor weighs in favor of the eyewitnesses’
        reliability.
¶ 97        The fifth factor—the time from the initial opportunity to view the offender to the initial
        identification—weighs in the State’s favor. The shooting occurred approximately two weeks
        before Stevens and Henson identified defendant in the lineups and only one week before Smith
        identified defendant in a photo array. This relatively short time favors the State. See, e.g.,
        People v. Williams, 221 Ill. App. 3d 1061, 1068 (1991) (length of time between crime and
        identification favored State when witnesses identified defendant in photo array “10 days to two
        weeks after the crime was committed”).
¶ 98        Defendant cites a secondary source for the proposition that “[t]he passing of a few hours
        has a dramatic effect on one’s memory.” While that may be true, our supreme court has upheld
        identifications made after much lengthier delays than the one in this case. See, e.g., People v.
        Holmes, 141 Ill. 2d 204, 242 (1990) (finding that 18-month delay had “no significance”
        because of strength of eyewitness’s identification); People v. Rodgers, 53 Ill. 2d 207, 213-14
        (1972) (finding that two-year delay did not invalidate identification). And again, we note that
        defendant presented no evidence—via expert testimony or otherwise—to show why the
        two-week delay would be particularly likely to impact the reliability of the identifications. In
        light of our supreme court’s precedent on this issue, we find that this factor weighs in the
        State’s favor.
¶ 99        We also note that Smith testified that he had previously seen defendant driving the red car
        in his neighborhood, which supports his identification. While Smith was not acquainted with
        defendant, his prior recognition of defendant lends additional support to his identification,
        which we must view in the light most favorable to the State.
¶ 100       Finally, we note that this was not a case where defendant was convicted based on
        eyewitness testimony alone. The State also presented evidence that the bullet from the
        Williams shooting matched the bullet found in Watkins’s brain. Although defendant takes
        issue with the admissibility of this evidence, for purposes of our analysis of the sufficiency of
        the evidence at trial, we consider this evidence as corroborating the eyewitnesses’
        identifications.
¶ 101       In sum, several factors surrounding the three eyewitness identifications of defendant
        support the State’s case. Thus, we cannot say that, viewing this evidence in the light most
        favorable to the State, no rational jury would have convicted defendant.

¶ 102                        B. Hearing on Motion to Suppress Identification
¶ 103       Defendant next contends that the trial court erred in ruling on his motion to suppress
        identification when a different judge heard defendant’s testimony and the court’s ruling was
        based on a determination that Detective Lutzow was more credible. According to defendant,
        the court could not make such a credibility determination without having seen the live
        testimony of both witnesses. The State argues that defendant cannot raise this issue because it
        was defense counsel’s suggestion that the court simply read a transcript of defendant’s
        testimony before ruling on the motion.


                                                   - 14 -
¶ 104       We agree with the State. “Under the doctrine of invited error, an accused may not request
        to proceed in one manner and then later contend on appeal that the course of action was in
        error.” People v. Carter, 208 Ill. 2d 309, 319 (2003). Here, when the case was reassigned from
        Judge Laws to Judge Hennelly, defense counsel said, “What I suggest to the Court is if this
        court could read the transcript from what we’ve heard already.” The trial court agreed to read
        the transcript, which included defendant’s testimony. Defendant cannot argue that the trial
        court erred in undertaking a course of action that his attorney requested.1
¶ 105       Defendant maintains that we can review this issue for plain error, regardless of his
        attorney’s suggestion. But the plain-error doctrine is an exception to forfeiture; it does not
        allow for review of errors invited by the defense. People v. Harding, 2012 IL App (2d) 101011,
        ¶¶ 16-17; see also People v. Patrick, 233 Ill. 2d 62, 77 (2009) (“We decline to address
        [defendant’s] plain-error claim because [he] invited any error by submitting the jury
        instruction.”). Because defendant suggested that the trial court read the transcript, we decline
        to consider whether the trial court’s decision to read the transcript was erroneous.

¶ 106                              C. Foundation for Firearm Identification
¶ 107       Next, defendant claims that the testimony of the State’s firearms and toolmark
        identification expert, Brian Mayland, lacked sufficient foundation because he did not specify
        the basis for his opinion that the bullet found in Watkins’s brain was fired from the same gun as
        the bullet found in Williams’s jacket. The State contends that any deficiencies in the basis for
        Mayland’s opinion went to the weight of his testimony, not its admissibility.
¶ 108       Generally, we review the admissibility of evidence based on foundational objections under
        an abuse-of-discretion standard. People v. Taylor, 2011 IL 110067, ¶¶ 26-27. But both the
        State and defendant tell us that, in this case, we should apply de novo review because this issue
        presents a question of law.
¶ 109       We disagree. When presented with the question of whether a party laid a sufficient
        foundation for an expert’s testimony, the Illinois Supreme Court has repeatedly applied an
        abuse of discretion standard of review. See, e.g., People v. Williams, 238 Ill. 2d 125, 136
        (2010), aff’d, 567 U.S. ___, 132 S. Ct. 2221 (2012) (“We apply the abuse of discretion
        standard to the defendant’s foundational challenge to the trial court’s admission of Lambatos’
        expert testimony.”); People v. Sutherland, 223 Ill. 2d 187, 281 (2006) (applying abuse of
        discretion standard to trial court’s refusal to bar expert testimony where expert testified to
        results of tests he did not perform); Snelson v. Kamm, 204 Ill. 2d 1, 24 (2003) (defendant’s
        claim that expert testimony was inadmissible as “lacking foundation” was reviewed for abuse
        of discretion); see also People v. Lovejoy, 235 Ill. 2d 97, 141-42 (2009) (noting that court
        would typically apply abuse of discretion standard to admission of expert’s testimony about
        toxicology report he did not perform but applying de novo review where defendant claimed
        violation of sixth amendment confrontation right); Jones v. O’Young, 154 Ill. 2d 39, 44 (1992)
        (“A trial court’s determination as to an expert’s qualifications and competency to testify is not
        to be reversed on appeal unless the record indicate[s] that the decision was an abuse of
        discretion.”).


           1
            We also note that defendant does not claim that his attorney was ineffective for making this
        request.

                                                   - 15 -
¶ 110        For the proposition that we should review de novo the trial court’s determination on the
        sufficiency of foundation for an expert’s opinion, the parties cite Safford, 392 Ill. App. 3d at
        221. We cannot square Safford with the supreme court case law we have cited above and, in
        any event, we find the reasoning in Safford to be flawed.
¶ 111        In support of its application of de novo review, the court in Safford cited People v.
        Chapman, 194 Ill. 2d 186 (2000), and Koon v. United States, 518 U.S. 81 (1996). First of all,
        neither Chapman nor Koon dealt with a challenge to the reliability or sufficiency of the
        foundation for an expert opinion. See Chapman, 194 Ill. 2d at 209 (reviewing denial of motion
        to suppress); Koon, 518 U.S. at 85 (reviewing decision to depart from sentencing guidelines).
        Safford cited Chapman parenthetically for the proposition that “where the facts are not in
        dispute, our review is de novo.” Safford, 392 Ill. App. 3d at 221. We do not quarrel with that
        proposition as a general principle, but we do not find it applicable to a situation, as here, where
        the trial court is asked to make determinations of reliability and sufficiency after hearing
        testimony. Indeed, what Chapman said on this topic was: “De novo review is appropriate ***
        when there are no factual or credibility disputes, and the appeal therefore involves a pure
        question of law.” Chapman, 194 Ill. 2d at 217. The debate over the reliability of the foundation
        for Mayland’s testimony does not fall into that category; the trial court was called upon to
        resolve issues of fact and credibility.
¶ 112        Safford cited the United States Supreme Court decision in Koon parenthetically for the
        proposition that “ ‘[l]ittle turns *** on whether we label review of this particular question
        abuse of discretion or de novo, for an abuse-of-discretion standard does not mean a mistake of
        law is beyond appellate correction.’ ” Safford, 392 Ill. App. 3d at 222 (quoting Koon, 518 U.S.
        at 100). Again, we are no in position to disagree with that principle, but we do not find it
        applicable to our question. The court in Koon was discussing whether a federal district judge’s
        consideration of a legally impermissible sentencing factor should be reviewed de novo or
        whether it should fall within the general standard of review of sentencing decisions: abuse of
        discretion. Koon, 518 U.S. at 100. The court saw no problem in analyzing the sentence for an
        abuse of discretion, even if part of that determination involved making the purely legal
        judgment of whether a particular factor was or was not a legally permissible consideration
        under the statutory sentencing guidelines. Id. We do not see why Koon would have led the
        court in Safford to conclude that the factual sufficiency of foundation for expert testimony
        should be governed by a de novo review.
¶ 113        The court in Safford also cited Hiscott v. Peters, 324 Ill. App. 3d 114 (2001), overruled on
        other grounds by Thornton v. Garcini, 237 Ill. 2d 100 (2010), in support of the notion that
        foundation is a question of law. Safford, 392 Ill. App. 3d at 221. While the court in Hiscott did
        state that foundation is a question of law, it did so only to clarify that it is the trial court, and not
        the jury, that determines the adequacy of the foundation for expert testimony. Hiscott, 324 Ill.
        App. 3d at 122-23. The court in Hiscott made it clear that “[i]t is the function of the trial court,
        and not the jury, to determine whether the foundational requirements have been met” (id.), a
        statement with which we agree, and the court did refer to the question as a “question of law”
        (id. at 123), but the court did not mean that de novo review was the appropriate standard.
        Indeed, when deciding whether the trial court erred in allowing the expert to testify, the court
        in Hiscott applied an abuse of discretion standard of review. See id. (“we are convinced that the
        trial court abused its discretion in allowing” challenged testimony).



                                                       - 16 -
¶ 114       Thus, we respectfully disagree with Safford, as well as the body of appellate case law that
        has developed under Safford, on the question of the appropriate standard of review of the
        sufficiency of the foundation for an expert’s opinion. See People v. Simpson, 2015 IL App
        (1st) 130303, ¶ 35; People v. Negron, 2012 IL App (1st) 101194, ¶ 34; People v. Harmon,
        2013 IL App (2d) 120439, ¶ 38 (relying on Negron). We decline to follow those cases and
        apply an abuse of discretion standard as consistently articulated by our supreme court. An
        abuse of discretion will be found only where the trial court’s ruling is so arbitrary or fanciful
        that “ ‘no reasonable person would take the view adopted by the trial court.’ ” People v.
        Patrick, 233 Ill. 2d 62, 68 (2009) (quoting People v. Hall, 195 Ill. 2d 1, 20 (2000)).
¶ 115       We now turn to the merits of defendant’s foundational challenge. A witness may be
        qualified to testify as an expert “by knowledge, skill, experience, training, or education.” Ill. R.
        Evid. 702 (eff. Jan. 1, 2011). Along with establishing an expert’s credentials, “[t]he admission
        of expert testimony requires the proponent to lay an adequate foundation establishing that the
        information on which the expert bases her opinion is reliable.” Fronabarger v. Burns, 385 Ill.
        App. 3d 560, 565 (2008). And to determine whether that information is reliable, the court must
        ask whether it is “of a type reasonably relied upon by experts in the particular field in forming
        opinions or inferences upon the subject.” Ill. R. Evid. 703 (eff. Jan. 1, 2011); see City of
        Chicago v. Anthony, 136 Ill. 2d 169, 186 (1990) (when determining if information is reliable,
        courts ask whether “the underlying facts or data upon which [the expert] seeks to base an
        opinion are of a type reasonably relied upon by experts in the particular field”). “If a proper
        foundation has been laid, the expert’s testimony is admissible, but the weight to be assigned to
        that testimony is for the jury to determine.” Fronabarger, 385 Ill. App. 3d at 565.
¶ 116       Defendant again cites Safford, as well as People v. Jones, 2015 IL App (1st) 121016, in
        support of his argument that Mayland’s opinion lacked foundation. At the outset, we note that
        Jones is no longer good law. On October 26, 2015, the Illinois Supreme Court entered a
        supervisory order directing this court to vacate its judgment in Jones because the defendant in
        that case had died. People v. Jones, No. 119826 (Ill. Oct. 26, 2015) (supervisory order). And on
        November 12, 2015, we complied with that supervisory order, vacating the judgment in Jones.
        We cannot consider Jones, as that judgment has no effect. See Kelch v. Watson, 237 Ill. App.
3d 875, 877 (1992) (“The effect of a vacated order is that of a void order.”); George W.
        Kennedy Construction Co. v. Industrial Comm’n, 152 Ill. App. 3d 114, 120-21 (1987) (order
        vacating judgment renders that judgment void).
¶ 117       Thus, defendant’s argument is premised on Safford. In Safford, the defendant argued that
        the trial court erred in admitting the expert opinion of a latent fingerprint examiner who did not
        testify as to the evidentiary basis for his opinion. Safford, 392 Ill. App. 3d at 220. The court
        stressed that “ ‘the admission of an expert’s testimony requires the proponent to lay an
        adequate foundation establishing that the information upon which the expert bases his opinion
        is reliable.’ ” Id. at 221 (quoting Hiscott, 324 Ill. App. 3d at 122). The fingerprint examiner
        testified that, when comparing fingerprints, he generally looked to three levels of detail in
        order to determine the points of comparison between the prints. Id. at 217. But he did not
        testify regarding any points of comparison he noted between the defendant’s print and the
        latent print; he simply testified to his conclusion that the prints matched. Id. at 216-17, 226.
¶ 118       The court held that this testimony failed to disclose an adequate foundation for the
        examiner’s opinion, rendering his testimony inadmissible. Id. at 226, 228. The court was
        particularly concerned with defendant’s inability to cross-examine the expert on the reasons

                                                     - 17 -
        underlying his opinion. Id. at 223-25. The court stated, “Without a real opportunity to
        challenge how an expert reached his conclusion, a trier of fact is left in the dark as to the
        reliability and trustworthiness of the result.” Id. at 223. The court was also concerned that,
        without disclosing the bases for an expert opinion, “the jury may [improperly] ascribe an ‘aura
        of reliability and trustworthiness’ to the expert’s conclusion.” Id. at 226.
¶ 119       Justice Wolfson dissented in Safford, finding that the expert’s testimony “was sufficient,
        barely, to place his conclusions before the jury.” Id. at 231 (Wolfson, J., dissenting). Justice
        Wolfson noted that the examiner disclosed the methods he used in comparing the prints and his
        conclusion. Id. He stated that the lack of specificity in the examiner’s testimony was a point of
        “vigorous” cross-examination and that it was up to the jury to decide whether to accept the
        testimony. Id. at 232.
¶ 120       Defendant analogizes Mayland’s testimony to that of the fingerprint expert in Safford.
        Defendant notes that, like the expert in Safford, Mayland simply testified to the process he uses
        to compare bullets and his ultimate conclusion that the bullets matched. He noted that the class
        characteristics of the bullet matched but could not identify any of the individual characteristics
        that he found to be comparable between the two bullets. And, as Mayland conceded, the
        individual characteristics of two bullets are what enables him to determine whether two bullets
        match; the class characteristics alone cannot establish a match.
¶ 121       While we agree with defendant that Mayland’s testimony was, to say the least, sparse, we
        do not agree that the defects in his testimony rendered it inadmissible. “[T]he basis for a
        witness’ opinion generally does not affect his standing as an expert; such matters go only to the
        weight of the evidence ***.” Snelson, 204 Ill. 2d at 26. And “the weight to be assigned to an
        expert opinion is for the jury to determine in light of the expert’s credentials and the factual
        basis of his opinion.” Id. at 27.
¶ 122       Although Mayland did not explain what individual characteristics he saw that led him to
        conclude that the Watkins bullet and the Williams bullet matched, the absence of any such
        specificity simply went to the weight of his opinion. Defense counsel certainly probed
        Mayland’s opinion during cross-examination and argued that the jury should disregard it
        because it lacked any reasoned basis. In fact, defense counsel even elicited evidence that there
        is a more objective method for firearm identification—the consecutive matching stria
        method—that Mayland did not use.
¶ 123       We agree with defendant that Mayland’s opinion is similar to the expert opinion found to
        be inadmissible in Safford, but we decline to follow Safford. As this court explained in Negron,
        2012 IL App (1st) 101194, ¶ 41, “Safford is an outlier case,” and no court since Safford has
        required that an expert disclose the specific reasons for his opinion as a prerequisite to
        admissibility. Thus, the court in Negron found that “the fact that [the latent fingerprint
        examiner] did not rest his analysis or ultimate opinion on a specific number of comparison
        points” simply went to the weight of his opinion that certain fingerprints matched. Id. ¶ 42.
¶ 124       And looking to Safford itself, we conclude that its analysis was flawed. While the court in
        Safford cited the principle that the information on which an expert bases his opinion must be
        reliable (Safford, 392 Ill. App. 3d at 221), it did not correctly analyze that principle. That
        principle centers on whether “the underlying facts or data upon which [the expert] seeks to
        base an opinion are of a type reasonably relied upon by experts in the particular field.”
        Anthony, 136 Ill. 2d at 186. But the majority in Safford asked a different question—whether the
        expert sufficiently detailed the reasons for his opinion. The presence or absence of such details

                                                    - 18 -
        is not the same as whether the expert relied on information of a type reasonably relied upon by
        experts in his field.
¶ 125       In this case, Mayland testified that he relied on the two bullets’ class characteristics and
        individual characteristics to reach his conclusion. He testified that other firearms and toolmark
        examiners rely on this information in conducting their analyses. Thus, the State established
        that Mayland based his opinion on reliable information, i.e., information on which other
        experts in his field rely. That he did not specify which individual characteristics matched on
        these particular bullets (i.e., the basis of his opinion) simply affected the weight of his
        opinion—a question for the jury to resolve, not a question for the court to resolve when
        deciding whether to admit or exclude Mayland’s testimony.
¶ 126       Moreover, we disagree with the court’s conclusion in Safford that the failure to reveal the
        basis for an expert opinion necessarily curtails a defendant’s right to cross-examine the expert.
        This case provides an excellent example. Here, defense counsel cross-examined Mayland on
        his inability to specify which individual characteristics he identified as matching on the two
        bullets. And she was able to elicit testimony that the Illinois State Police lack objective criteria
        to guide their firearms comparison and that the consecutive matching stria method of
        identification has a more objective, data-driven foundation. Defense counsel then used these
        points in her closing argument. While Mayland’s testimony did not help defendant—defendant
        would have benefitted most had Mayland’s testimony been excluded entirely—his inability to
        recall which individual characteristics he identified did not preclude defense counsel from ably
        cross-examining Mayland.
¶ 127       This court’s decision in People v. O’Neal, 118 Ill. App. 2d 116 (1969), supports our
        conclusion. In O’Neal, a firearms identification technician testified that, when comparing two
        bullets, he looked at their class and individual characteristics via a comparison microscope. Id.
        at 121-22. He testified that a bullet fired from the defendant’s gun matched a fired bullet found
        in the victim’s coat. Id. at 122. On appeal, the defendant argued that the expert’s opinion
        lacked foundation because “the basis of his opinion was not placed before the jury, [and] that
        either the test bullets *** or an explanation of the particular similarities should have been
        offered into evidence.” Id. This court held that the expert’s testimony was properly admitted
        despite the lack of an explanation regarding the particular similarities between the bullets:
                 “He *** testified that he fired the gun twice, and that he compared the test bullets with
                 the one in question. He testified to the procedure generally used and to the reasons why
                 a comparison of bullets will reveal the identity of the gun which fired them. On the
                 basis of these tests, he was of the opinion that the gun found on defendant’s person
                 fired the bullet found in the complaining witness’s coat. The expert witness set forth the
                 reasons for his conclusion, and it was for the triers of fact to determine how much
                 weight to give to his testimony.” Id. at 123-24.
¶ 128       Like the expert in O’Neal, Mayland testified that, when comparing two bullets, he looks at
        their class characteristics and their individual characteristics under a comparison microscope.
        He testified that he applied this method in this case, finding that the Watkins bullet and the
        Williams bullet shared class characteristics and that the individual characteristics of the guns
        shared enough similarities that he could conclude, albeit not conclusively by his own
        admission, that the bullets were fired from the same gun. The failure to specify which
        individual characteristics were the same simply diminished the weight of his testimony, which
        defense counsel deftly highlighted in her cross-examination and closing argument.

                                                     - 19 -
¶ 129        We also find United States v. Bastanipour, 697 F.2d 170 (7th Cir. 1982), instructive. In that
        case, the government’s expert witness, a chemical analyst, was permitted to opine that a
        specific substance contained heroin. Id. at 176. The expert testified that he “did not recall the
        literature spectra upon which he based his analysis and that he had lost or destroyed the
        ‘standard’ spectra which he had compared against the literature spectra.” Id. He also
        “acknowledged that he knew nothing about the computer program” he used to form his
        opinion. Id. The court found that these deficiencies in the expert’s opinion were “matters of
        weight, not admissibility.” Id. at 177. The court also noted that the expert’s inability to recall
        the bases of his opinion did not curtail the defendant’s right to cross-examine the expert, as
        “defense counsel was able to attack the weight of the expert’s opinion by calling attention to
        his failure to retain certain materials or information relating to the lab tests, and also his
        ignorance of the details of the computer program.” Id.2
¶ 130        Mayland, like the expert in Bastanipour, could not say why he concluded that the bullets
        had sufficient agreement with one another. As the court in Bastanipour noted, that deficiency
        simply affected the weight of Mayland’s opinion, not its admissibility. And, like defense
        counsel in Bastanipour, defense counsel in this case was able to cross-examine Mayland on the
        absence of reasoning underlying his opinion and to use that absence in her closing argument.
¶ 131        The trial court did not abuse its discretion in permitting Mayland to offer his opinion.
        Mayland’s inability to specify which individual characteristics of the bullets matched went to
        the weight of his testimony, not its admissibility. And the weight of Mayland’s testimony was
        a matter that was properly left to the jury.

¶ 132                                   D. Other-Crimes Evidence
¶ 133       Defendant next contends that the trial court erred in admitting evidence that defendant had
        shot Ellen Williams in the hand over a month before he shot and killed Watkins. Evidence that
        a defendant committed a crime other than the charged offense is generally inadmissible when
        used to prove the defendant’s propensity to commit crimes. Ill. R. Evid. 404(b) (eff. Jan. 1,
        2011); People v. Pikes, 2013 IL 115171, ¶ 14. But such evidence may be admitted for any
        other purpose, including proving the defendant’s identity. Ill. R. Evid. 404(b) (eff. Jan. 1,
        2011); Pikes, 2013 IL 115171, ¶ 14.
¶ 134       In this case, defendant concedes that the State did not attempt to use the Williams shooting
        as improper propensity evidence. Instead, it was used to prove defendant’s identity, as the State
        introduced evidence linking the bullet found during the investigation of the Williams shooting
        to the bullet found in Watkins’s brain. But defendant contends that the other-crime evidence
        was inadmissible for two other reasons: (1) because the State failed to prove that defendant
        committed the Williams shooting and (2) because the unfair prejudice created by the Williams
        shooting substantially outweighed its probative value.
¶ 135       We review the trial court’s admission of other-crimes evidence for an abuse of discretion.
        People v. Thingvold, 145 Ill. 2d 441, 452-53 (1991).


            2
             We note that the Federal Rules of Evidence largely mirror the Illinois Rules of Evidence with
        regard to the foundation that must be laid for expert witness testimony. Compare Fed. R. Evid. 703,
        705, with Ill. R. Evid. 703, 705 (eff. Jan. 1, 2011). Thus, we find federal law persuasive, even if it is not
        binding.

                                                         - 20 -
¶ 136                     1. Proof of Defendant’s Involvement in the Prior Shooting
¶ 137       Defendant first argues that the State failed to introduce sufficient evidence to tie him to the
        Williams shooting, thus rendering evidence of that shooting inadmissible.
¶ 138       Before reaching the merits of defendant’s claim, we must address the State’s argument that
        defendant forfeited review of this issue. In a criminal case, a defendant preserves an issue for
        review by raising it either in a motion in limine or a contemporaneous trial objection and by
        including it in a posttrial motion. People v. Denson, 2014 IL 116231, ¶ 11. There is no dispute
        that defendant complied with the first requirement. But the State claims that defendant failed to
        raise this specific issue in his motion for a new trial.
¶ 139       Defendant’s motion for a new trial asserted the following regarding the admission of the
        other-crime evidence:
                     “The Court erred in granting the State’s Motion to Admit Other Crimes Evidence.
                The testimony related to the other crimes evidence, especially that of Ellen Williams[,]
                was highly prejudicial and lacked sufficient probative value to outweigh the prejudicial
                effect it had on the jury’s decision.”
        Thus, defendant raised his claim in his posttrial motion. Admittedly, defendant did not
        articulate the sufficiency of the evidence of the other crime as a basis for denying the State’s
        motion. But that does not result in forfeiture, when defendant raised the court’s decision on the
        motion in limine as a contention of error.
¶ 140       Our supreme court has stated that a defendant preserves a claim for appeal where he
        provides the trial court with an opportunity “to review the same essential claim that was later
        raised on appeal.” People v. Heider, 231 Ill. 2d 1, 18 (2008). For example, in People v. Mohr,
        228 Ill. 2d 53, 64-65 (2008), the court held that the defendant did not forfeit his challenge to a
        jury instruction where he raised different challenges to the instruction at trial and in his
        posttrial motion. The court rejected a requirement that “the defendant *** assert the same
        argument at trial and in his posttrial motion as to why an instruction was improper.” Id. at 65.
        Similarly, in People v. Perry, 224 Ill. 2d 312, 347 (2007), the court found that the defendant
        had preserved the issue of whether his attorney was ineffective for failing to object to certain
        remarks in the prosecution’s closing argument, even though “the specific statements to which
        defendant *** object[ed] [were] not precisely the same statements that he mentioned in his
        posttrial motions.”
¶ 141       Here, defendant opposed the State’s motion in limine and, in his posttrial motion, argued
        that the trial court had erred in granting the State’s motion. The trial court had an opportunity to
        review the admissibility of the other-crime evidence, which is essentially the same claim that
        defendant now raises. Defendant sufficiently preserved his challenge to the admission of the
        other-crime evidence, even if he did not raise precisely the same reasons in the trial court that
        he advances here.
¶ 142       We now turn to the substance of defendant’s argument. “When the State seeks admission
        of other-crimes evidence, it must first show that a crime took place and that the defendant
        committed it or participated in its commission.” Pikes, 2013 IL 115171, ¶ 15. The State does




                                                     - 21 -
        not need to prove the defendant’s involvement beyond a reasonable doubt, “but such proof
        must be more than a mere suspicion.” Thingvold, 145 Ill. 2d at 456.3
¶ 143       We hold that the State introduced sufficient evidence to tie defendant to the Williams
        shooting. Williams, who knew defendant through her boyfriend, testified that she and
        defendant had an argument, after which defendant drove off. She testified that, shortly
        thereafter, she saw defendant emerge from an alley and fire several shots at her. This was more
        than a mere suspicion that defendant committed the shooting—it was direct evidence that
        defendant shot Williams.
¶ 144       We find that People v. Johnson, 368 Ill. App. 3d 1146 (2006), is instructive regarding the
        sufficiency of the State’s evidence of the other crime in this case. In Johnson, the defendant
        was on trial for the attempted murder of two individuals. Id. at 1149. The State presented
        evidence of other shootings that occurred on the same day, which according to the State were
        tied to the defendant’s effort to get revenge for the death of his cousin. Id. at 1150. None of the
        witnesses to the other shootings identified the defendant as the shooter. Id. at 1152-53. Still, the
        court held that the State presented sufficient evidence to tie the defendant to the other shootings
        because the same gun that had been used in the charged offense had been used in one of the
        other shootings and had been linked to the defendant, the defendant’s appearance matched the
        description of the suspect in one of the other shootings, and some of the victims of the other
        shootings were in some way connected with the death of the defendant’s cousin. Id. at 1159.
¶ 145       In this case, the State presented far more direct evidence than the evidence that was found
        to be sufficient in Johnson. Unlike Johnson, where there was no testimony identifying the
        defendant as the shooter involved in the other crimes, Williams identified defendant as the
        shooter in this case.
¶ 146       Defendant acknowledges that Williams identified him but claims that her testimony “was
        unbelievable.” Defendant notes that he introduced evidence that Williams had a motive to
        testify against him—there was evidence that she blamed defendant for her boyfriend’s
        incarceration—and that her testimony contained numerous inconsistencies. But the
        deficiencies in Williams’ testimony went to the weight of her testimony, not its admissibility.
        See, e.g., People v. Nash, 2013 IL App (1st) 113366, ¶ 21 (“The impeachment of [the
        other-crimes witness] on some of the details of the incident affected the weight to be given to
        her testimony [citation], but the account she provided *** sufficiently established more than a
        mere suspicion that the crime had occurred and that [the defendant] was involved in it
        [citation].”). We cannot say that the trial court unreasonably or arbitrarily admitted evidence of
        the other shooting when there was eyewitness testimony tying defendant to the shooting.
¶ 147       Defendant cites Thingvold, 145 Ill. 2d 441, in support of his claim that the State failed to
        link him to the Williams shooting, but Thingvold involved far weaker evidence of the
        defendant’s involvement in the other crime. In Thingvold, the defendant was charged with
        soliciting individuals to murder his wife. Id. at 445. The State presented evidence that the
        defendant’s wife had been stabbed numerous times on one occasion and, on a later occasion,

            3
              Defendant notes that, in the federal system, the government must prove the defendant’s
        involvement in another crime by a preponderance of the evidence. United States v. Lucas, 521 F.3d
861, 865 (8th Cir. 2008). But Illinois has not adopted this standard. In this case, we need not address
        whether to adopt the federal system’s burden of proof, as our conclusion would be the same under
        either standard.

                                                      - 22 -
        stabbed to death. Id. at 455-57. The supreme court held that the State failed to connect the
        defendant to the stabbing because the State “acknowledged that [the] defendant did not attack”
        his wife, the person who stabbed the defendant’s wife was never identified or arrested, and all
        of the State’s witnesses who testified that defendant had solicited them to commit the murder
        had never taken any steps toward actually committing the murder. Id. at 456, 460-61.
¶ 148       Here, unlike Thingvold, there was direct evidence tying defendant to the Williams
        shooting. Although there were deficiencies in the State’s other-crime evidence, those
        deficiencies merely affected the weight of the evidence.

¶ 149                            2. Probative Value Versus Prejudicial Effect
¶ 150       Defendant also argues that the trial court erred in admitting evidence of the Williams
        shooting because the prejudicial effect of that evidence substantially outweighed its probative
        value. Even if other-crimes evidence is otherwise admissible, the trial court should exclude it if
        the court finds that the probative value of that evidence is substantially outweighed by the risk
        of unfair prejudice it poses. People v. Donoho, 204 Ill. 2d 159, 170 (2003).
¶ 151       We cannot say that, in this case, the trial court abused its discretion in determining that the
        risk of unfair prejudice did not substantially outweigh the probative value of the evidence. As
        the court noted, the State sought to introduce evidence of the Williams shooting to prove
        defendant’s identity as the person who shot Watkins. And the trial court noted that identity was
        the central issue in the case. Specifically, the fact that the bullet found during the Williams
        shooting matched the bullet found in Watkins’s brain, coupled with Williams’ identification of
        defendant as the person who shot her, provided substantial corroboration to the eyewitness
        accounts of the Watkins shooting. Thus, the evidence of the Williams shooting had significant
        probative value for the State.
¶ 152       As to the risk of unfair prejudice, we recognize that there was some risk that the jury would
        hear the evidence of the Williams shooting and use that evidence for an improper purpose. But
        the court quite emphatically instructed the jury to consider the evidence of the Williams
        shooting only for purposes of establishing defendant’s identity. And the State made no attempt
        to use the evidence of the Williams shooting to draw an inference that defendant had a
        propensity to commit acts of violence in its closing arguments. We cannot say that the trial
        court acted unreasonably or arbitrarily in determining that any risk of unfair prejudice did not
        substantially outweigh the significant probative value that the evidence of the Williams
        shooting possessed.
¶ 153       Defendant also argues that the State failed to establish a threshold level of similarity
        between the two crimes to justify admission of the Williams shooting evidence. “Where
        other-crimes evidence is offered it is admissible only where the other crime bears some
        threshold similarity to the crime charged.” People v. Cruz, 162 Ill. 2d 314, 348-49 (1994). But
        only in cases where the State seeks to use other-crime evidence to prove a defendant’s modus
        operandi or common design must a “ ‘high degree of identity’ ” between the charged offense
        and the other conduct be established. Id. at 349 (quoting People v. Illgen, 145 Ill. 2d 353, 373
        (1991)). When the other-crime evidence “is offered for some other purpose,” “mere general
        areas of similarity will suffice.” Illgen, 145 Ill. 2d at 373. Our supreme court has recognized
        that “some dissimilarity will always exist between independent offenses.” Id. Thus, the
        other-crime evidence should only be excluded where the differences between the offense are
        “so great as to eliminate the probative value of the [other-crime] evidence.” Id.

                                                    - 23 -
¶ 154       The key similarity between the Williams shooting and the Watkins shooting is the very fact
        giving the Williams shooting its probative value: that defendant used the same gun in both
        incidents. The evidence that defendant fired the same gun at Williams that was used to kill
        Watkins went to proving defendant’s identity as the individual who killed Watkins. Moreover,
        the incidents occurred less than two months apart in Chicago. In light of the critical evidentiary
        link between the two offenses and the relatively short time span separating them, we cannot
        say that the differences between the two offenses are so great that they negate the probative
        value of the other-crime evidence.
¶ 155       We acknowledge that there was little else in common between the Williams shooting and
        the Watkins shooting. But the use of the same firearm and the short lapse of time were
        sufficient to justify admission of the Williams shooting. See, e.g., People v. Coleman, 158 Ill.
2d 319, 333-35 (1994) (evidence of shooting that occurred several days after charged offense
        admissible to prove identity where expert testimony linked the gun used in both incidents);
        People v. Martin, 408 Ill. App. 3d 44, 49 (2011) (threshold similarity of other-crime evidence
        established to prove identity where same gun used in both incidents and both incidents
        occurred less than three weeks apart in Chicago, even though the incidents “otherwise had little
        in common”). We conclude that the trial court did not abuse its discretion in admitting
        evidence of the Williams shooting.

¶ 156                                    E. Prosecutorial Misconduct
¶ 157        Defendant also claims that the prosecutor twice committed misconduct during her rebuttal
        closing argument by mischaracterizing the firearms evidence presented at trial.
¶ 158        Defendant urges us to apply de novo review. But there appears to be a conflict among
        Illinois Supreme Court cases regarding the correct standard for reviewing a prosecutor’s
        remarks during argument. People v. Daniel, 2014 IL App (1st) 121171, ¶ 32. The decisions in
        People v. Wheeler, 226 Ill. 2d 92, 121 (2007), and People v. Sims, 192 Ill. 2d 592, 615 (2000),
        suggest that we should review this issue de novo. People v. Hudson, 157 Ill. 2d 401, 441
        (1993), and People v. Blue, 189 Ill. 2d 99, 128 (2000), suggest that we should review this issue
        for an abuse of discretion. We need not take a position in this case because, under either
        standard, our conclusion is the same.
¶ 159        A prosecutor has wide latitude during closing arguments and may argue facts and
        reasonable inferences drawn therefrom. People v. Kliner, 185 Ill. 2d 81, 151 (1998). But
        prosecutors “may not argue assumptions or facts not contained in the record.” People v.
        Glasper, 234 Ill. 2d 173, 204 (2009). “[C]omments made in closing argument must be
        considered in the proper context by examining the entire closing arguments of both the State
        and the defendant [citation].” Kliner, 185 Ill. 2d at 154-55.
¶ 160        Defendant first takes issue with the prosecutor’s following comments regarding Mayland’s
        testimony:
                   “[Mayland] said—when counsel was questioning him, he actually said that he’s
                never seen as much agreement in any of his analyses than on these two bullets. Never.
                Thousands and thousands of exams.”
        Mayland actually testified, “I determined that the agreement that I observed was more than any
        agreement I had ever seen between two bullets fired from different guns, and it was consistent
        with the agreement I’ve seen in bullets fired from the same gun.” (Emphasis added.)


                                                    - 24 -
¶ 161       We agree with defendant that the prosecutor misstated Mayland’s testimony. He did not
        testify that the Williams bullet and the Watkins bullet had more agreement than any two bullets
        he had ever seen. Rather, he simply said that they had more agreement than any bullets fired
        from different guns and that they more closely resembled the amount of agreement seen
        between bullets fired from the same gun. Thus, the prosecutor’s argument exaggerated the
        strength of Mayland’s opinion and was not based on the evidence at trial.
¶ 162       Second, the prosecutor argued that Mayland had testified that the consecutive matching
        stria method of firearms identification “is not accepted” and that “[n]obody follows it.” She
        added, “These labs aren’t following it because it’s not accurate.” Again, the prosecutor
        mischaracterized Mayland’s testimony. A review of his testimony on cross-examination shows
        that he never said that the consecutive matching stria method had been universally rejected or
        was inaccurate:
                      “Q. And there’s a proposal by other ballistics firearms examiners to use a method
                 called consecutive matching stria, is that correct?
                      A. Yes.
                      Q. And the Illinois State Police crime lab doesn’t use consecutive matching stria,
                 isn’t that correct?
                      A. That is correct.
                      Q. And consecutive matching stria is a system that tries to make the determination
                 whether or not a bullet matches more objective, isn’t that correct?
                      A. Consecutive matching stria basically uses the traditional matching method that I
                 would use and then they have tried to get numerical data, and they analyze the name of
                 striations, which are the lines formed by the imperfections in the barrel on the bullet.
                 They are trying to form a numerical criteria to determine how many of those would
                 need to lineup [sic] in order to have a match, yes.
                      Q. So that’s something over and above what the Illinois State Police crime lab does,
                 is that correct?
                      A. Yes, it’s in addition to what we would do, yes.”
        And, although Mayland said that the consecutive matching stria method was not generally
        accepted, he testified that some crime labs do apply it. Thus, Mayland conceded that the
        consecutive matching stria method had gained some acceptance and that it provided an
        additional layer of analysis to the analysis he conducted. We fail to see how any of this
        testimony could support the prosecutor’s remarks that “[n]obody” applies the method or that it
        is not accurate.
¶ 163       We now turn to the prejudice, if any, created by the prosecutor’s improper remarks. When
        evaluating the prejudice caused by any improper comments, we ask whether “the comments
        engender substantial prejudice against a defendant such that it is impossible to say whether or
        not a verdict of guilt resulted from them.” Wheeler, 226 Ill. 2d at 123. “Misconduct in closing
        argument is substantial and warrants reversal and a new trial if the improper remarks
        constituted a material factor in a defendant’s conviction.” Id. And if “the reviewing court
        cannot say that the prosecutor’s improper remarks did not contribute to the defendant’s
        conviction, a new trial should be granted.” Id.
¶ 164       “[T]he prompt sustaining of an objection combined with a proper jury instruction usually is
        sufficient to cure any prejudice arising from an improper closing argument.” People v.

                                                    - 25 -
        Johnson, 208 Ill. 2d 53, 116 (2003). But our supreme court has held that, even when the court
        does not say that an objection has been sustained, an immediate instruction, together with
        subsequent instructions, may cure the prejudice resulting from “brief and isolated” remarks by
        the prosecution. See, e.g., id. (defendant not prejudiced by prosecutor’s argument shifting
        burden of proof where argument was brief and isolated, court immediately told jury that
        defendant did not need to testify, and jury was properly instructed on burden of proof and right
        to testify, even though “the trial court did not sustain defense counsel’s objection” (emphasis
        in original)).
¶ 165       In this case, defense counsel objected to the prosecutor’s improper remarks. While the trial
        court did not sustain those objections, the court told the jury, “Ladies and gentlemen, again,
        you’ve heard the evidence. You’ll decide what the evidence is in this case.” And, in response to
        another objection, the court stated, “Again, as I have cautioned you, what the lawyers say is not
        evidence. Any statement that is not supported by the evidence is to be disregarded by you.”
        The court gave the same admonition in response to other objections made during closing
        arguments. In fact, throughout the course of the State and defense arguments, the court told the
        jury to disregard arguments that conflicted with the evidence eight times.
¶ 166       Moreover, before closing arguments even began, the court told the jury, “What the lawyers
        say during these closing arguments is not evidence and should not be considered by you as
        evidence.” After closing arguments concluded, the court instructed the jury, “Neither opening
        statements nor closing arguments are evidence, and any statement or argument made by the
        attorneys which is not based on the evidence should be disregarded.” By repeatedly telling the
        jury to disregard arguments that did not have support in the evidence, the trial court diminished
        any prejudice created by the prosecutor’s misstatements regarding Mayland’s testimony.
¶ 167       And the prosecutor’s misstatements were brief and isolated. In a rebuttal argument that
        spans over 30 pages of trial transcript, the prosecutor misstated the evidence only twice, near
        the beginning of the argument. Coupled with the trial court’s extensive instructions that
        reminded the jury not to credit arguments made without evidentiary support, we find that the
        prosecutor’s improper remarks did not prejudice defendant.

¶ 168                                      F. Natural-Life Sentence
¶ 169        Next, defendant contends that the trial court erred in sentencing him to natural life in
        prison. Specifically, defendant argues that this sentence does not adequately reflect his
        rehabilitative potential, as evidenced by his employment prior to his arrest, his education, and
        his family life.
¶ 170        The trial court has broad discretion in imposing a sentence. People v. Stacey, 193 Ill. 2d
203, 209 (2000). The trial court is better-positioned to evaluate factors such as the defendant’s
        credibility, demeanor, general moral character, mentality, social environment, and age. Id.
        Thus, we will not substitute our judgment for the trial court’s simply because we would weigh
        the sentencing factors differently than the trial court. Id. But a trial court’s discretion in
        sentencing is not without limits. Id. We will reduce a sentence imposed within statutory limits
        where it constitutes an abuse of discretion, i.e., where the sentence greatly varies from the spirit
        and purpose of the law or is manifestly disproportionate to the nature of the offense. Id. at 210.
¶ 171        We hold that the trial court did not abuse its discretion in sentencing defendant to natural
        life in prison. In imposing that sentence, the trial court stressed two factors: (1) defendant’s
        criminal history (especially those offenses in which defendant used a firearm) and (2) the need

                                                     - 26 -
        to protect the public from defendant because of the apparently random nature of this crime.
        These were proper factors to consider. See 730 ILCS 5/5-5-3.2(a)(3) (West 2006) (defendant’s
        “history of prior *** criminal activity” is proper aggravating factor); People v. Lamkey, 240 Ill.
        App. 3d 435, 442 (1992) (“the need to protect the public” from defendant was proper
        sentencing factor). It is not our place to reweigh the various aggravating and mitigating factors
        before the trial court. The trial court’s emphasis of these two factors was not unreasonable or
        arbitrary.
¶ 172       And the record rebuts defendant’s claim that the trial court did not consider any mitigating
        factors. The trial court expressly said that it considered mitigating evidence and read the PSI,
        which contained information about defendant’s education and employment history. The trial
        court simply rejected the notion that defendant possessed any rehabilitative potential, stating
        that defendant had “demonstrated a predilection for violence with handguns” that showed that
        defendant was “beyond redemption [and] without any hope of rehabilitation.” And we see no
        reason to disturb that conclusion, in light of defendant’s significant history of violent acts and
        the seemingly random act of violence he committed in this case. We affirm defendant’s
        sentence.

¶ 173                                      G. One-Act, One-Crime
¶ 174        Finally, defendant contends, and the State agrees, that we should vacate three of the four
        counts of murder of which he was convicted because all four charges were supported by the
        same act.
¶ 175        Under the one-act, one-crime doctrine, a single physical act may only support a conviction
        for one offense. People v. Artis, 232 Ill. 2d 156, 161 (2009); People v. King, 66 Ill. 2d 551, 566
        (1977). Thus, “when multiple convictions are obtained for offenses arising out of a single act,
        sentence is imposed on the most serious offense.” People v. Cardona, 158 Ill. 2d 403, 411
        (1994). Specifically, where there is only one victim in a murder case, “there can be but one
        conviction of murder.” Id. Sentence should be imposed only on the most serious count of
        murder and any less-serious charges should be vacated. Id.
¶ 176        In this case, Watkins was the only victim. Consequently, defendant should have been
        sentenced on only the most serious count of murder, which the parties agree was count IX (first
        degree murder committed with the intent to kill and by defendant’s personally discharging a
        firearm that proximately caused death). We vacate the other three counts of murder (counts I,
        III, and XI) and direct the circuit court clerk to amend the mittimus to reflect a single
        conviction for murder under count IX.

¶ 177                                         III. CONCLUSION
¶ 178        For the reasons stated, we affirm defendant’s conviction and sentence. We vacate counts I,
        III, and XI and direct the clerk to issue a corrected mittimus reflecting a sentence imposed only
        on count IX.

¶ 179      Affirmed in part and vacated in part; mittimus corrected.




                                                    - 27 -